DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 07-05-2022 is being considered are being considered by the examiner.
The actions and references provided in the Global Dossier are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20190166765 A1) in view of Wilkins (US 10796275 B1).

REGARDING CLAIM 1, Maor discloses, employing an aerial image-collection vehicle to capture a first plurality of images of a target geographical area (Maor: [0150] In certain embodiments of the mapping system of the invention, the algorithm used therewith comprises at least one of: (a) autonomous navigation and landing algorithm for the carrier UAV (for optimal positioning of the anchor unit and preventing landing onto a tree); (b) fixed position GPS accuracy averaging algorithm for the anchoring unit (for increasing the accuracy of the location of each anchor unit after positioning); (c) stitching-algorithm for generating a super-resolution image from multiple images obtained from different sources and/or positions; (d) best-fit algorithm for providing GPS positioning for each pixel within said super-resolution image; (e) an algorithm for detecting trees position, trees contour, and tree-lines position; and (f) a database-building algorithm of harvesting- and fruit-status in the orchard. [0151] In certain embodiments of the mapping system of the invention, said mapping unit is designed to control and/or enable at least one of: (a) autonomous navigation and landing of the carrier UAVs; (b) fixed position GPS accuracy averaging for each anchoring unit; (c) generating a super-resolution image from multiple images obtained from different sources and/or positions using a stitching-algorithm; (d) providing GPS positioning for each pixel within said super-resolution image; (e) detecting trees position, trees contour, and tree-lines position; and (f) building a database of harvesting- and fruit-status in the orchard.); identifying one or more objects in the first plurality of images based on a first dataset of trained object parameters in a first artificial neural network (Maor: [0100] In certain embodiments of the fruit harvesting device of the invention, the computing system further comprises an algorithm for determining a fruit's quality. In certain embodiments, said algorithm for determining the fruit's quality uses at least one of the following parameters for determining the fruit's quality, including ripeness, according to the type of fruit being harvested: color, water content, rigidity/softness, sparkle, size, season, spots-damages inspection, fruit disconnection force (the ripper the fruit is—the easier it is to pull), weight; [0243] The present invention further provides an accumulated database that saves daily status of a plantation, wherein said daily status is received from different autonomous UAVs in the plantation and from an irrigation system. This database of the invention can be used for performing the following analysis: output is quality of harvested fruits, and quality of fruits prior to harvesting; input treatment of trees as dilution, pruning, scarecrow, irrigation. This database enables deep learning analysis...); determining object information for each of the one or more identified objects that were identified using the first artificial neural network (Maor: see above).
Maor discloses a ground unit for collaborating in object retrieval (see at least figure 18, wherein objects are cut from a tree by a UAV, then collected by the ground unit), and machine learning/AI/neural networks (see above). Maor does not explicitly disclose, guiding an a ground-based object-collection system over the target geographical area toward the one or more identified objects based on the object information; capturing a second plurality of images of the ground from the ground-based object-collection system as the object-collection system is guided toward the one or more identified objects; identifying a target object in the second plurality of images based on a second dataset of trained object parameters in a second artificial neural network; and instructing the object-collection system to pick up the target object that was identified using the second artificial neural network.
However, in the same field of endeavor, Wilkins discloses, “Thus, the UAV 100 can remove the product from the tree 212, for example, and drop it, or lower it, to the ground for retrieval by the transporter 502 (Col. 10, Ln. 20-23); The transporter 502 can include a scoop (shown) 504, a robotic arm, or other suitable method to retrieve the product (Col. 10, Ln. 37-49); ...the transporter 502 can also have its own sensor package 520 to enable it to locate the product and/or navigate. So, for example, the transporter 502 can have one or more cameras 522, proximity sensors 524, pressure transducers 526, or other sensors. The transporter 502 can also use the sensor package 520 to verify the product is in the scoop 504, for example, prior to returning to the central control 204 (Col. 10, Ln. 58-65)” (second plurality of images of the ground relative to the object- collection system as the object-collection system is guided toward the one or more identified objects); (Col. 10, Ln. 14 - Col. 11, Ln. 24) implies training; [FIG. 5A-7]  instructing the object-collection system to pick up the target object can be observed, for the benefit of coordinating a UAV with a UGV for significantly increased payload capabilities.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collection method disclosed by Maor to include increased payload capabilities taught by Wilkins. One of ordinary skill in the art would have been motivated to make this modification in order to coordinate a UAV with a UGV for significantly increased payload capabilities.

REGARDING CLAIM 3, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor also discloses, receiving an order to scan the target geographical area for objects, the order including geographic boundary information for the target geographical area; generating a travel plan to cover the target geographical area based on the geographic boundary information; and instructing the image-collection vehicle to use the travel plan and traverse over the target geographical area to capture the first plurality of images (Maor: [0015-0016, 0138]; [FIG. 19] and ¶[0194] The present invention further provides a method for fleet management. … database management, task generator, route planer and scheduler).

REGARDING CLAIM 4, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor also discloses, receiving a travel plan indicating a flight path for the image-collection vehicle to move over the target geographical area (Maor: [0015-0016, 0138]; [FIG. 19] and ¶[0194] The present invention further provides a method for fleet management. An … fleet management that includes database management, task generator, route planer and scheduler); controlling movement of the image-collection vehicle along a travel path over the target geographical area based on the travel plan (Maor: [0015-0016, 0138]; [FIG. 19] and ¶[0194] The present invention further provides a method for fleet management. An exemplary … database management, task generator, route planer and scheduler); and capturing the first plurality of images of the target geographical area along the travel path (Maor: [0015-0016, 0138]; [FIG. 19] and ¶[0194] The present invention further provides a method for fleet management. … database management, task generator, route planer and scheduler).

REGARDING CLAIM 5, Maor in view of Wilkins remains as applied above to claim 1, and further, Wilkins also discloses, identifying the target object in the second plurality of images and instructing the object-collection system to pick up the target object further comprises: tracking movement of the target object across the second plurality of images as the object-collection system is guided toward the one or more identified objects; determining when the target object is in position for the object-collection system to pick up the target object based on the tracked movement; and in response to a determination that the target object is in position for the object- collection system to pick up the target object, instructing the object-collection system to pick up the target object (Wilkins: In some examples, the transporter 502 … or other sensors (Col. 10, Ln. 58-63); At substantially the same time, … with the transporter 502 following closely behind and retrieving them from the UAV 100 or the ground (Col. 11, 6-24)).

REGARDING CLAIM 6, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor also discloses, employing the image-collection vehicle to capture the first plurality of images further comprises: obtaining an estimated boundary of the target geographical area; displaying the estimated boundary of the target geographical area to a user, wherein the estimated boundary is adjustable by the user; receiving user adjustments to the estimated boundary of the target geographical area; generating geographic boundary information for the target geographical area based on the user adjusted estimated boundary of the target geographical area; providing the geographic boundary information to the image-collection vehicle; and traversing the image-collection vehicle over the target geographical area based on the geographic boundary information (Maor: see at least ¶[0160]).

REGARDING CLAIM 7, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor also discloses, employing the image-collection vehicle to capture the first plurality of images further comprises: receiving an address of the target geographical area; obtaining an image of the target geographical area based on the received address; performing image recognition to identify edges of the target geographical area; and traversing the image-collection vehicle over the target geographical area based on the identified edges of the target geographical area (Maor: see at least ¶[0015-0016]).

REGARDING CLAIM 8, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor also discloses, capturing a first set of data using a first sensor at a first altitude above the target geographical area; identifying objects of interest from the first set of data; capturing a second set of data using a second sensor at a second altitude above the target geographical area, the second altitude being lower than that first altitude; and identifying the one or more objects from the second set of data (Maor: [FIG. 30A/B]; [0232] … the method for optimal harvesting of the invention further comprises … [0233] In certain embodiments, a fleet manager … a zigzag scan is performed)…).

REGARDING CLAIM 9, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor also discloses, storing geographic boundary information for the target geographical area (Maor: see at least ¶[0015-0016]), the first plurality of images of the target geographical area (Maor: see at least ¶[0015-0016]), and avionic telemetry information associated with the first plurality of images in a target-area database (Maor: [0148-0149]).

REGARDING CLAIM 10, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor also discloses, storing the object information for the one or more identified objects in an object- information database (Maor: [ABS]).

REGARDING CLAIM 11, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor also discloses, the object information for each of the one or more objects includes a location of a corresponding object within the target geographic area (Maor: see at least ¶[0015-0016]) and an approximate size of the corresponding object (Maor: [0052] The harvesting drone of the invention may also be equipped with a fruit detection unit, such as a camera that measure the size, color and shape of a fruit, and a device that have a tactile feedback about the fruit softness; [0153]).

REGARDING CLAIM 12, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor also discloses, displaying a heat map of the target geographical area to a user based on a density of the one or more identified objects across the target geographical area (Maor: [0207], [0210], [FIG. 17, 20B, 21B] displaying a heat map of the target geographical area to a user based on a density of the one or more identified objects across the target geographical area can be observed).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20190166765 A1) in view of Wilkins (US 10796275 B1)  as applied to claim 1 above, and further in view of Li (US 20180109767 A1).

REGARDING CLAIM 2, Maor in view of Wilkins remains as applied above to claim 1, and further, Maor in view of Wilkins do not explicitly disclose, capturing avionic telemetry information of the image-collection vehicle when each of the first plurality of images is captured; and reducing distortion in the first plurality of images based on the avionic telemetry information prior to identifying the one or more objects in the first plurality of images.
However, in the same field of endeavor, Li discloses, “[0002] Images taken by an imaging device (e.g., a visible light, UV, or infrared camera) during a flight of an unmanned aerial vehicle (UAV) can be precisely described, including an associated timestamp and geolocation information of the UAV for each image capture”; “[0015] To ensure that sensor information which is obtained meets quality score thresholds, the UAV, or a user device in communication with the UAV, can analyze the sensor information and/or infer (e.g., using attitude information, movement information, velocity information, acceleration information, ambient light information, moisture information, and/or other information of the UAV and/or its environment), that the sensor information is acceptable or likely to be acceptable. While this specification largely discusses cameras, any sensor or module that captures real-world information can be included in place of, or in addition to, a camera”; “[0059] ...generate a geo-rectified or ortho-rectified image of a geographic area imaged by the UAV”, for the benefit of ensuring that the quality of the taken images is adequate for element identification by a reviewing user.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a harvesting method disclosed by Maor to include geo-rectified or ortho-rectified image processing taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the quality of the taken images is adequate for element identification by a reviewing user.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20190166765 A1) in view of Wilkins (US 10796275 B1) and Li (US 20180109767 A1).

REGARDING CLAIM 13, Maor discloses, an image-collection vehicle including: a movement system configured to fly and move the image-collection vehicle over a target geographical area defined by geographic boundary information (Maor: [FIG. 1] a movement system configured to fly and move the image-collection vehicle over a target geographical area defined by geographic boundary information can be observed.); a first camera (Maor: [FIG. 1]); a first processor; and a first memory that stores first computer instructions that, when executed by the first processor, cause the first processor to: receive a travel plan indicating a travel path for the image-collection vehicle to move over the target geographical area; control movement of the image-collection vehicle along the travel path over the target geographical area based on the travel plan; capture, via the first camera, a first plurality of images of the target geographical area along the travel path (Maor: [0054-0055], [0015]  a processor and memory for receiving said plurality of photographs); an object-detection server including: a second processor; and a second memory that stores second computer instructions that, when executed by the second processor, cause the second processor to: obtain the first plurality of images and the avionic telemetry information for the target geographical area (Maor: [0054], [0032] and figures 16A-C, [0134] The present invention further provides autonomous anchors drones that arrive to a predefined position, hover or land in said position and wait for a higher scanner-drone to scan the area. The scanner-drone takes pictures of the area below, which include the anchor-drones and deliver them to a computer/base station. Then, a stitch software generates a supper-resolution image that is used for mapping the plantation and the trees within.); identify one or more objects in the reduced distortion first plurality of images based on a first dataset of trained object parameters in a first artificial neural network (Maor: [0100] In certain embodiments of the fruit harvesting device of the invention, the computing system further comprises an algorithm for determining a fruit's quality. In certain embodiments, said algorithm for determining the fruit's quality uses at least one of the following parameters for determining the fruit's quality, including ripeness, according to the type of fruit being harvested: color, water content, rigidity/softness, sparkle, size, season, spots-damages inspection, fruit disconnection force (the ripper the fruit is—the easier it is to pull), weight; [0243] The present invention further provides an accumulated database that saves daily status of a plantation, wherein said daily status is received from different autonomous UAVs in the plantation and from an irrigation system. This database of the invention can be used for performing the following analysis: output is quality of harvested fruits, and quality of fruits prior to harvesting; input treatment of trees as dilution, pruning, scarecrow, irrigation. This database enables deep learning analysis...); and determine object information for each of the one or more identified objects that were identified using the first artificial neural network (Maor: [0100] In certain embodiments of the fruit harvesting device of the invention, the computing system further comprises an algorithm for determining a fruit's quality. In certain embodiments, said algorithm for determining the fruit's quality uses at least one of the following parameters for determining the fruit's quality, including ripeness, according to the type of fruit being harvested: color, water content, rigidity/softness, sparkle, size, season, spots-damages inspection, fruit disconnection force (the ripper the fruit is—the easier it is to pull), weight; [0243] The present invention further provides an accumulated database that saves daily status of a plantation, wherein said daily status is received from different autonomous UAVs in the plantation and from an irrigation system. This database of the invention can be used for performing the following analysis: output is quality of harvested fruits, and quality of fruits prior to harvesting; input treatment of trees as dilution, pruning, scarecrow, irrigation. This database enables deep learning analysis...); a third processor; and a third memory that stores third computer instructions that, when executed by the third processor, cause the third processor to: obtain the object information for each of the one or more identified objects (Maor: [0100] In certain embodiments of the fruit harvesting device of the invention, the computing system further comprises an algorithm for determining a fruit's quality. In certain embodiments, said algorithm for determining the fruit's quality uses at least one of the following parameters for determining the fruit's quality, including ripeness, according to the type of fruit being harvested: color, water content, rigidity/softness, sparkle, size, season, spots-damages inspection, fruit disconnection force (the ripper the fruit is—the easier it is to pull), weight.); guide the object-collection system over the target geographical area toward the one or more identified objects based on the object information (Maor: [0033] FIG. 17 illustrates how fruits on a specific tree are mapped by/for the drones for harvesting and serves as an input database for controlling a single drone or a fleet of drones of the invention, accuracy of this database is 5-10 cm; [0055]; [0076]);
Maor does not explicitly disclose a plurality of processors. However, Maor discloses all of the functional limitations claimed with a single processor. Thus, meeting the functional limitations of the claim. A plurality of processors in the absence of an unanticipated result is merely a duplication of parts, which is routine and ordinary for one of ordinary skill in the art.
Maor discloses a ground unit for collaborating in object retrieval (see at least figure 18, wherein objects are cut from a tree by a UAV, then collected by the ground unit), and machine learning/AI/neural networks (see above). Maor does not explicitly disclose, an object-collection system including: a second camera; an object-collection system configured to pick up objects off the ground; capture, via the second camera, a second plurality of images of the ground relative to the object-collection system as the object-collection system is guided towards the one or more identified objects; identify a target object in the second plurality of images based on a second dataset of trained object parameters in a second artificial neural network; track relative movement of the target object, with respect to the object collection system, across the second plurality of images as the object-collection system is guided towards the one or more identified objects; and employ the tracked movement of the target object to instruct the object-collection system to pick up the target object that was identified using the second artificial neural network.
However, in the same field of endeavor, Wilkins discloses, “Thus, the UAV 100 can remove the product from the tree 212, for example, and drop it, or lower it, to the ground for retrieval by the transporter 502 (Col. 10, Ln. 20-23); The transporter 502 can include a scoop (shown) 504, a robotic arm, or other suitable method to retrieve the product (Col. 10, Ln. 37-49)”; “...the transporter 502 can also have its own sensor package 520 to enable it to locate the product and/or navigate. So, for example, the transporter 502 can have one or more cameras 522, proximity sensors 524, pressure transducers 526, or other sensors. The transporter 502 can also use the sensor package 520 to verify the product is in the scoop 504, for example, prior to returning to the central control 204 (Col. 10, Ln. 58-65)” (an object-collection system including: a second camera; an object-collection system configured to pick up objects off the ground); (Col. 10, Ln. 14 - Col. 11, Ln. 24) implies training; [FIG. 5A-7]  instructing the object-collection system to pick up the target object can be observed (and employ the tracked movement of the target object to instruct the object-collection system to pick up the target object). Benefits and motivations addressed above, see claim 1 (supra).
Maor in view of Wilkins does not explicitly disclose, capture avionic telemetry information of the image-collection vehicle when each of the first plurality of images is captured; reduce distortion in the first plurality of images based on the avionic telemetry information.
However, in the same field of endeavor, Li discloses, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 14, Maor in view of Wilkins and Li remain as applied above to claim 13, and further, limitations and motivations addressed, see claim 9 above (supra).

REGARDING CLAIM 15, Maor in view of Wilkins and Li remain as applied above to claim 13, and further, limitations and motivations addressed, see claim 10 above (supra).

REGARDING CLAIM 16, Maor in view of Wilkins and Li remain as applied above to claim 13, and further, limitations and motivations addressed (as well as duplication of parts), see claim 13 above (supra).

REGARDING CLAIM 17, Maor in view of Wilkins and Li remain as applied above to claim 13, and further, limitations and motivations addressed, see claim 11 above (supra).

REGARDING CLAIM 18, Maor in view of Wilkins and Li remain as applied above to claim 13, and further, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 19, Maor in view of Wilkins and Li remain as applied above to claim 13, and further, limitations and motivations addressed, see claim 6 above (supra).

REGARDING CLAIM 20, Maor in view of Wilkins and Li remain as applied above to claim 19, and further, limitations and motivations addressed, see claim 7 above (supra).

Response to Arguments
Applicant’s arguments, filed 07-07-2022, with respect to:
The objections to drawings,
Double Patenting Rejection of claim 1, and
The rejection of claims 5 and 13-20 under 35 USC § 112(b)
have been fully considered and are persuasive.  The above listed objection and rejections have been withdrawn.

Applicant's arguments filed 07-07-2022 in regards to the rejection of independent claims 1 and 13 under 35 USC §103 have been fully considered but they are not persuasive.
The applicant has contended that the prior art of record does not disclose the amended limitations of:

employing an aerial  image-collection vehicle to capture a first plurality of images of a target geographical area (Maor: [0150] … algorithm used therewith comprises at least one of: … (a) autonomous navigation and landing algorithm for the carrier UAV … (c) stitching-algorithm for generating a super-resolution image from multiple images obtained from different sources and/or positions; (d) best-fit algorithm for providing GPS positioning for each pixel within said super-resolution image; (e) an algorithm for detecting trees position, trees contour, and tree-lines position; and (f) a database-building algorithm of harvesting- and fruit-status in the orchard. [0151] In certain embodiments of the mapping system of the invention, said mapping unit is designed to control and/or enable at least one of: (a) autonomous navigation and landing of the carrier UAVs … (c) generating a super-resolution image from multiple images obtained from different sources and/or positions using a stitching-algorithm; (d) providing GPS positioning for each pixel within said super-resolution image; (e) detecting trees position, trees contour, and tree-lines position; and (f) building a database of harvesting- and fruit-status in the orchard.);
identifying one or more objects in the first plurality of images based on a first dataset of trained object parameters in a first artificial neural network (Maor: [0100] In certain embodiments of the fruit harvesting device of the invention, the computing system further comprises an algorithm for determining a fruit's quality. In certain embodiments, said algorithm for determining the fruit's quality uses at least one of the following parameters for determining the fruit's quality, including ripeness, according to the type of fruit being harvested: color, water content, rigidity/softness, sparkle, size, season, spots-damages inspection, fruit disconnection force (the ripper the fruit is—the easier it is to pull), weight; [0243] The present invention further provides an accumulated database that saves daily status of a plantation, wherein said daily status is received from different autonomous UAVs in the plantation and from an irrigation system. This database of the invention can be used for performing the following analysis: output is quality of harvested fruits, and quality of fruits prior to harvesting; input treatment of trees as dilution, pruning, scarecrow, irrigation. This database enables deep learning analysis...);
determining object information for each of the one or more identified objects that were identified using the first artificial neural network (Maor: see previous bullet);
guiding an a ground-based object-collection system over the target geographical area toward the one or more identified objects based on the object information (Wilkins: Thus, the UAV 100 can remove the product from the tree 212, for example, and drop it, or lower it, to the ground for retrieval by the transporter 502 (Col. 10, Ln. 20-23); The transporter 502 can include a scoop (shown) 504, a robotic arm, or other suitable method to retrieve the product (Col. 10, Ln. 37-49); ...the transporter 502 can also have its own sensor package 520 to enable it to locate the product and/or navigate. So, for example, the transporter 502 can have one or more cameras 522, proximity sensors 524, pressure transducers 526, or other sensors. The transporter 502 can also use the sensor package 520 to verify the product is in the scoop 504, for example, prior to returning to the central control 204 (Col. 10, Ln. 58-65).);
capturing a second plurality of images of the ground from the ground- based object-collection system as the object-collection system is guided toward the one or more identified objects (Wilkins: see previous bullet);
identifying a target object in the second plurality of images based on a second dataset of trained object parameters in a second artificial neural network (Maor: discloses machine learning/AI/neural network, also implicitly discloses training (enables deep learning analysis); Wilkins: (Col. 10, Ln. 14 - Col. 11, Ln. 24) implies training); and
instructing the object-collection system to pick up the target object that was identified using the second artificial neural network (Wilkins: [FIG. 5A-7]  instructing the object-collection system to pick up the target object can be observed).
Lastly, duplicating a process or part is of routine and ordinary skill in the art.
	Because Maor (US 20190166765 A1) in view of Wilkins (US 10796275 B1) discloses that which is claimed, the examiner respectfully maintains the rejection of claims 1 and 13 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663